DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The requirement for restriction mailed 1/26/2021 has been rendered moot in view of cancellation of all previously pending claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 19 (from which claims 20-30 depend) recites the limitation “comprising or consisting of.” This limitation is indefinite because it is unclear if the claim is intended to be open-ended (“comprising”) or close-ended (“consisting of”) which renders the scope of the claim indefinite.  Furthermore, if the claim is intended to be open-ended, the limitation “optionally wherein the alloy further comprises iron and/or magnesium” is unnecessary as the claim would allow for additional unrecited elements such as iron and magnesium.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,228,095 to Bird et al.
Regarding claim 19, Bird discloses a nickel alloy comprising the following composition (Bird, column 1 line 33 – column 2 line 3) which overlaps the instantly claimed composition as follows:
Element
Claimed wt%
Bird wt%
Overlaps?
C
0.01-0.3
0.01-0.5
Yes
Cr
7.0-15.0
5-30
Yes
Co
9.8-10.2
0-30
Yes
Mo
3.0-7.0
5-30
Yes
W
5-9
0-20
Yes
Nb
1.0-3.0
0-5
Yes
Ta
0.6-1.0
0-5
Yes
Ti
0.5-2.0
0.5-7.0
Yes
Al
3.5-7.0
2.0-17
Yes
B
0-3.0
0.003-0.3
Yes
Zr
0.01-0.1
0.001-1.0
Yes
Hf
0.1-1.0
0-10
Yes
Ni
Balance
Balance
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Bird including the instantly claimed because Bird discloses the same utility throughout the disclosed ranges.
Regarding claims 20-28 and 30, the alloy of Bird overlaps the instantly claimed ranges.
.
Claims 19-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,769,087 to Genereux et al.
Regarding claim 19, Genereux discloses a nickel alloy comprising the following composition (Genereux, abstract, claim 2) which overlaps the instantly claimed composition as follows:
Element
Claimed wt%
Genereux wt%
Overlaps?
C
0.01-0.3
0-0.5
Yes
Cr
7.0-15.0
8-20
Yes
Co
9.8-10.2
5-25
Yes
Mo
3.0-7.0
0-6
Yes
W
5-9
0-7
Yes
Nb
1.0-3.0
0-5
Yes
Ta
0.6-1.0
0-5
Yes
Ti
0.5-2.0
1-5
Yes
Al
3.5-7.0
1-6
Yes
B
0-3.0
0-0.15
Yes
Zr
0.01-0.1
0-0.15
Yes
Hf
0.1-1.0
0-2
Yes
Ni
Balance
Balance
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges 
Regarding claims 20-28 and 30, the alloy of Genereux overlaps the instantly claimed ranges.
Claims 19, 20, 22, 23, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,288,247 to Shaw.
Regarding claim 19, Shaw discloses a nickel alloy comprising the following composition (Shaw, abstract, column 1, lines 35-47) which overlaps the instantly claimed composition as follows:
Element
Claimed wt%
Shaw wt%
Overlaps?
C
0.01-0.3
0-0.1
Yes
Cr
7.0-15.0
14-22
Yes
Co
9.8-10.2
5-25
Yes
Mo
3.0-7.0
0-3.5
Yes
W
5-9
1-5
Yes
Nb
1.0-3.0
0-2
Yes
Ta
0.6-1.0
0.5-3
Yes
Ti
0.5-2.0
2-5
Yes
Al
3.5-7.0
1-4.5
Yes
B
0-3.0
0.3-1.2
Yes
Zr
0.01-0.1
0-0.5
Yes
Hf
0.1-1.0
0-2.2
Yes
Ni
Balance
Balance
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges 
Regarding claims 20, 22, 23, 27 and 28, the Shaw of Bird overlaps the instantly claimed ranges.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.